Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 1 of 15 PageID #:921



                   UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  Landale Signs and Neon, Ltd.,       )
                                      )
              Plaintiff,              )
                                      )
        v.                            )           Case No. 1:16-cv-07619
                                      )
  Runnion Equipment Co., and          )
  John Doe,                           )
                                      )
              Defendants.             )
  ____________________________________)

    Plaintiff’s Memorandum in Opposition to Motion for Summary Judgment

  Now comes Plaintiff, Landale Signs and Neon, Ltd. (“Landale”), by and

  through its undersigned attorneys, Patterson Law Firm, LLC, and for its

  Memorandum in Opposition to Defendant’s Motion for Summary

  Judgment, states as follows:

                                   Introduction

  Landale purchased a truck-mounted crane (the “crane”) from Defendant

  Runnion Equipment Co. (“Runnion”). Runnion’s systems, however, had

  been compromised, and were set up in such a way that allowed intrusion

  easy due to lax security and systems. A third party compromised

  Runnion’s systems, posed as Runnion’s employees, and provided wire

  instructions to Landale that caused Landale to wire the funds to the

  intruding party.

       All parties testified in their depositions that it is standard practice

  that, in an equipment sale transaction such as the one at issue, the

  parties all have an obligations to keep the negotiations confidential.
                                        1
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 2 of 15 PageID #:922



  Defendant’s Motion for Summary Judgment attempts to disregard its

  own principal’s testimony as well as that of its employee. The Court

  should reject this invitation to ignore an obligation that all parties agree

  exists.

                          Summary Judgment Standard

  Summary judgment is inappropriate where there are disputed issues of

  material fact. Fed. R. Civ. P. 56(a); Protective Life Ins. Co. v. Hansen, 632

  F.3d 388, 391-92 (7th Cir. 2011). A genuine issue of material fact exists

  when, based on the evidence, a reasonable jury could find in favor of the

  non-moving party. Van Antwerp v. City of Peoria, 627 F.3d 295, 297 (7th

  Cir. 2010). The court must construe all facts and draw all reasonable

  inferences in favor of the non-moving party. Smith v. Hope Sch., 560 F.3d

  694, 699 (7th Cir. 2009).

                              Factual Background

      I. The agreement between Landale and Runnion.

  The facts relevant to this motion are minimal. Landale manufactures

  custom signs and on-premise advertising. SOF 1. 1 Landale was looking

  to purchase a crane from Runnion that was heavier duty, had a higher

  capacity and was heavier duty than the one it had. SOF 2. Pat Runnion

  has been working in equipment sales at Runnion Equipment since 1975,




  1 Landale’s additional facts in its Rule 56.1 statement of facts are
  referred to as “SOF ___,” with the number corresponding to the
  numbered factual paragraph.
                                        2
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 3 of 15 PageID #:923



  and has been the President and CEO of the company, as well as working

  in outside sales. SOF 3.

        Landale and Runnion entered into an agreement for the sale of the

  crane. SOF 5. The contract price was $88,000, which was later

  increased to add a document fee then decreased when Runnion could

  not produce a NAFTA document, for a total contract price of $87,625.

  SOF 6. Landale transferred the purchase price pursuant to the wire

  instructions from someone purporting to be from Runnion. SOF 11.

      II.   The parties both agreed to keep the communications and
            information concerning the transaction confidential pursuant to
            their practice and industry custom.

  Landale expected that the information being exchanged, the deal going

  back and forth, was to be kept between Runnion and Landale. SOF 12.

        Pat Runnion agreed, admitting that there’s a custom and practice in

  the equipment sales industry of maintaining the confidentiality of the

  negotiations of the equipment sale for anyone who’s not involved in the

  sale. SOF 14. Pat Runnion admitted there’s an obligation of keeping the

  parties’ banking details confidential as between the parties engaging in

  the equipment sales transaction. SOF 15. Pat Runnion also admitted

  that the seller of equipment in an equipment sales transactions would be

  expected to not disclose the details of the negotiation to third parties.

  SOF 16.

        Pat Runnion testified, “I’m not out running around telling people

  that I’m trying to sell a crane to X, Y, Z company, that is confidential,


                                        3
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 4 of 15 PageID #:924



  between myself and X, Y, Z.” SOF 17. He also testified that “when we

  start getting into negotiation with somebody that’s what I would consider

  confidential.” SOF 18.

        Janice Ryce, the Runnion employee who manages day to day

  transactions as well as implements procedures as they relate to

  accounting processes and business, testified that customer information

  is confidential within equipment sales at Runnion. SOF 19. She testified

  that the details of Runnion’s transactions are confidential and it is

  inappropriate to share them, and that keeping customer and transaction

  information confidential is “common business practice.” SOF 20-21.

        Unfortunately, the information exchanged between Runnion and

  Landale was not kept between the parties, as somebody was able to

  access the information and take Landale’s money as a result. SOF 13.

      III.   Runnion caused the interference.

  Following the interference, Neil Swindlehurst, Landale’s IT consultant,

  determined that the intrusion originated at Runnion. SOF 27. This

  opinion was bolstered by further information concerning Runnion’s IT

  setup. After Runnion’s IT consultant gave his deposition, Neil

  Swindlehurst opined that Runnion’s IT setup, including the use of an

  external IT service to do much of the management, devices that can be

  used on unsecure or public wifi networks to connect with the email, the

  setup of Runnion’s wifi network with passwords being distributed, the

  physical condition of Runnion’s hardware, the use of NAS systems of


                                        4
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 5 of 15 PageID #:925



  inadequate security, and the use of personal emails at work contrary to

  policy provides further support for his opinion that Runnion was the

  source of the intrusion. SOF 28.

       After the wire was transferred but not received, Darrell Brown was

  on the phone with Neil Swindlehurst and Pat Runnion when Pat Runnion

  admitted that a prior impersonation and interception attempt such as

  happened in the Landale transaction had happened with Pat Runnion

  before. SOF 23.     Although Runnion was defined in the interrogatories

  as including its officers, Runnion denied under oath that there had been

  prior interference with electronic communications. SOF 24. Runnion

  also denied in its answer that Pat Runnion “was aware of potential

  interference to his e-mail account.” SOF 25. Notwithstanding these

  denials, Pat Runnion admitted at his deposition that his financial advisor

  received a fraudulent email purporting to be from Pat Runnion asking to

  be sent money. SOF 26.

       After the Landale transaction, Runnion began requiring customers

  to call to verify the wire instructions to safeguard from fraudulent

  activity, and also added language on the wire transfer instructions

  directing the customers to do so. SOF 29.

       Following the realization that the wire instructions from the party

  purporting to be Runnion were not Runnion’s wire instructions, Landale

  both contacted the authorities and the bank, but were told the funds

  were gone. SOF 22.

                                        5
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 6 of 15 PageID #:926



       Landale brought this action to recover the funds from Runnion due

  to Runnion having caused the loss. Landale’s Third Amended

  Complaint, the operative complaint, contains pending claims against

  Runnion for Breach of Contract (Count IV) and Breach of Implied

  Contract (Count V, in the alternative to Count IV). Third Amended

  Complaint, Dkt. 33. These claims contend that Runnion had an

  obligation to maintain the confidentiality of the negotiations between the

  parties yet failed to do so by permitting a third party to access the

  negotiations and divert the wire, causing the loss of Landale’s funds.

                                    Argument

  Runnion’s Motion for Summary Judgment, though lengthy, argues

  essentially that, notwithstanding its CEO and employee’s admission that

  Runnion had a duty to keep the details of the transaction between

  Landale and Runnion confidential, no such obligation exists. 2

      I. There is a breach of the written agreement.

  Runnion argues that there is no specific language in the written

  agreement between the parties requiring protection of sensitive

  information. This is, undoubtedly, true. Landale has never claimed,

  however, any such written provision in the contract. Runnion’s

  argument is a straw man.

       Instead, Landale’s Count IV, Breach of Contract, alleges that the

  written contract contains an implied agreement to maintain

  2Runnion has disregarded Local Rule 7.1’s 15 page limit without leave of
  Court.
                                         6
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 7 of 15 PageID #:927



  confidentiality over sensitive information disclosed during the

  transaction, which is a standard custom and practice within the

  industry. Third Amended Complaint, Dkt. 33, ¶¶ 55, 57.

       “Under Illinois law, parties to an agreement are bound by the usages

  of the trade in which they are mutually engaged and are presumed to

  have contracted with reference to, and knowledge of, those usages.”

  David Copperfield's Disappearing, Inc. v. Haddon Advert. Agency, Inc.,

  897 F.2d 288, 293 (7th Cir. 1990). Trade usages may supplement the

  terms in a contract. Gord Indus. Plastics, Inc. v. Aubrey Mfg., Inc., 431

  N.E.2d 445, 450 (Ill. App. Ct. 1982). See also, 810 ILCS 5/1-303(c) and

  (d) (trade usages, which are practices regularly applied in a trade to

  justify an expectation that they will be observed in the instant

  transaction, may supplement the terms of an agreement). Whether a

  trade usage applies and to what extent is an issue of fact improper for

  resolution on summary judgment. Leighton Indus. v. Callier Steel Pipe &

  Tube, Inc., No. 89 C 8235, 1991 U.S. Dist. LEXIS 1749, at *15 (N.D. Ill.

  Feb. 6, 1991) (whether the trade practice excluded the implied warranty

  of merchantability improper to determine on summary judgment).

       Landale pled that the obligation to keep sensitive information

  confidential is standard within the industry. Third Amended Complaint,

  Dkt. 33, ¶ 57. The testimony, including that of Runnion’s owner and

  employee, as well as Landale’s principal, confirms that there is such a

  custom and practice of maintaining the confidentiality of the

                                        7
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 8 of 15 PageID #:928



  negotiations. SOF 12, 14-21. At a minimum, there’s an issue of material

  fact as to this issue. As, under Illinois law, trade usages are

  incorporated within contracts and supplement their terms, and a trade

  usage of keeping information confidential exists, the duty was

  incorporated within the contract between Runnion and Landale. Count

  IV is therefore proper and summary judgment should be denied. 3

      II.   Count V is proper as there was an agreement to safeguard
            sensitive information that is not supplanted by the integration
            clause in the parties’ agreement.

            a. The evidence demonstrates that there was an agreement to
               safeguard sensitive information.

  Count V alleges that Landale and Runnion entered into an implied

  agreement to safeguard sensitive information from disclosure from third

  parties. Third Amended Complaint, Dkt. 33. Landale alleged Runnion in

  fact agreed to undertake the transaction with the intent to safeguard

  such information, which understanding is standard practice and a

  custom within the industry. Third Amended Complaint, Dkt. 33, ¶¶64-

  65. It is undisputable that both Landale and Runnion agreed to this.

  SOF 12, 14-21.

        Runnion’s Memorandum takes great liberties with the statements

  made in the depositions by all parties, claiming that there was nothing

  3 The non-existence of an obligation to keep information confidential is
  the only argument made as to Count IV in the Argument section of the
  Motion for Summary Judgment. Runnion has not appeared to challenge
  that it breached its obligations (except as detailed in Section III, infra) or
  dispute that Landale’s performance was excused by Runnion’s prior
  breach under the wrongful prevention doctrine as detailed in this Court’s
  April 3, 2017 Order on Runnion’s Motion to Dismiss. Dkt. 41.
                                        8
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 9 of 15 PageID #:929



  sensitive other than bank information and the purchase price (which

  Runnion claims is solely for its protection) 4. Memorandum, p. 16.

  Runnion’s assertion of the facts is incorrect. Pat Runnion admitted

  there’s a custom and practice in the equipment sales industry of

  maintaining the confidentiality of the negotiations of the equipment sale

  for anyone who’s not involved in the sale. SOF 14. Such confidentiality

  was not limited by Pat Runnion’s testimony to just bank account

  numbers and the purchase price. Runnion also admitted that the seller

  of equipment in an equipment sales transactions would be expected to

  not disclose the details of the negotiation to third parties. SOF 16.

       Pat Runnion testified, “I’m not out running around telling people

  that I’m trying to sell a crane to X, Y, Z company, that is confidential,

  between myself and X, Y, Z.” SOF 17. He also testified that “when we

  start getting into negotiation with somebody that’s what I would consider

  confidential.” SOF 18.

       Janice Ryce, the Runnion employee who manages day to day

  transactions as well as implements procedures as they relate to

  accounting processes and business, testified that customer information

  is confidential within equipment sales at Runnion. SOF 19. She testified

  that the details of Runnion’s transactions are confidential and it is




  4 As detailed in Landale’s answer to Runnion’s fact 37, there’s no support
  in the record for the statement that the purchase price was kept
  confidential for Runnion’s benefit only.
                                        9
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 10 of 15 PageID #:930



   inappropriate to share them, and that keeping customer and transaction

   information confidential is “common business practice.” SOF 20-21.

        These statements demonstrate that there was the meeting of the

   minds and mutual intent to contract as to the obligation to keep

   information confidential sufficient to support an implied contract, one

   that was not limited merely to the purchase price and the parties’

   banking information. See New v. Verizon Commc’ns, Inc., 635 F. Supp.

   2d 773, 782-783 (N.D. Ill. 2008) (“to prove an implied contract the party

   asserting the contract must show the same elements as an express

   contract, as well as a meeting of the minds and a mutual intent to

   contract.”) The parties were in complete agreement that the negotiations

   concerning the transaction were to be kept confidential between the

   parties. The Motion should be denied, as there’s, at the very least,

   disputed factual issues as to the meeting of the minds as to the

   obligation to keep information confidential as well as the scope of this

   obligation.

             b. The integration clause does not defeat custom and practice.

   Runnion also argues that the trade usage is precluded by the use of an

   integration clause. 5 This is not the case. Rather, issues that are distinct

   matters to be capable of existence as an independent legal act are

   outside the scope of an integration clause. Midwest Builder Distrib. v.

   Lord & Essex, 891 N.E.2d 1, 19 (Ill. App. Ct. 2007) (citing R. Lord,

   5Runnion did not make this argument as to Count IV, but Landale’s
   arguments in this section would apply against any such argument.
                                        10
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 11 of 15 PageID #:931



   Williston on Contracts §33.23 at 678 (4th ed. 1999)). Midwest Builder

   provides a similar situation to the present case, where an integration

   clause in a subcontractor agreement was found to not preempt a prior

   agreement that dealt with remedies for a breach between the parties due

   to the difference in subjects between the agreements. Id. at 20. In this

   case, the contract between the parties is silent as to any obligation to

   keep information confidential, with the agreement not even touching on

   the subject. As confidentiality is an obligation not referenced in any

   manner in the contract, it therefore is outside of the integration clause’s

   scope.

        The integration clause is also unavailing as a result of the UCC’s

   treatment of trade usage and custom. Under the UCC, if the trade

   custom is not inconsistent with the terms of the primary agreement, it

   can be considered despite an integration clause unless it “‘would

   certainly have been included in the document.’” Id. (quoting 810 ICS

   5/2-202). The UCC explicitly provides for the use of trade usage despite

   the existence of an integration clause, providing “[t]erms with respect to

   which the confirmatory memoranda of the parties agree or which are

   otherwise set forth in a writing intended by the parties as a final

   expression of their agreement with respect to such terms as are included

   therein may not be contradicted by evidence of any prior agreement or of

   a contemporaneous oral agreement but may be explained or




                                        11
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 12 of 15 PageID #:932



   supplemented (a) by course of performance, course of dealing, or usage of

   trade (Section 1-303).” 810 ILCS 5/2-202 (emphasis added).

        Courts have followed the plain language of the UCC in finding that

   an integration clause is insufficient to negate trade usage. Allapattah

   Servs. v. Exxon Corp., 61 F. Supp. 2d 1308, 1314 (S.D. Fla. 1999)

   (quoting Hawkland, Uniform Commercial Code Series § 2-202:03 (1984)

   for the proposition that trade usage and custom and practice are “an

   integral part of the contract that they are not normally disclaimed by

   general language in the merger clause”). See also Lisa Bernstein, Custom

   in the Courts, 110 Northwestern University Law Review 63 (2015), 71 (the

   effectiveness of even a general clause opting out of all trade usages is

   unclear given the importance of trade usage).

        There’s no dispute that the industry custom of protecting the

   information conveyed in the negotiations exists and applied to the

   transaction between Landale and Runnion. There’s similarly no dispute

   that the obligation to keep the negotiations confidential does not

   contradict any terms in the agreement between the parties. The custom

   is therefore applicable, notwithstanding the incorporation clause.

        This case presents the precise type of situation where trade custom

   and usage is properly considered. The contract between the parties is

   the type of simple form that does not address many matters that are of

   no doubt important to the parties. The contract did not provide such

   basic assurances as to whether the crane was functional, whether the

                                        12
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 13 of 15 PageID #:933



   engine ran, or whether the windshield was intact. SOF 5 (detailing the

   contract). Yet had the crane been non-operational upon arrival, there

   certainly would have been issues. The parties also operated outside the

   contract. Runnion provided a $500 discount when it could not get the

   NAFTA paperwork that should have accompanied the truck. SOF 6.

   There’s nothing in the contract that required Runnion to provide a

   NAFTA certificate. SOF 6. Yet, just like a working engine and a

   windshield, it would be expected and Runnion in fact gave a credit

   despite the absence of contractual language. The contract was a sales

   order with very fine print terms on the back, hardly the type of well-

   negotiated contract that contemplates all contingencies.

        The incorporation of trade custom and practice is intended for just

   such a situation. Not surprisingly, a one page terms and conditions

   sheet was silent on the obligation to keep information confidential. The

   parties, however, believed that such obligation existed in accordance with

   industry custom. The obligation was incorporated within the agreement

   between the parties as an industry custom that did not contradict the

   explicit terms of the agreement. The integration clause does nothing to

   evade such a custom, and summary judgment must be denied.

      III.   There is evidence of Runnion’s breach of the obligation to keep
             the information confidential.

   Runnion, in a single sentence in its conclusion, states, “there is no

   factual evidence in the record that Runnion breached” its obligation to

   keep information confidential. Memorandum, p. 18. This argument,
                                        13
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 14 of 15 PageID #:934



   made in passing in the conclusion, is incorrect as, at the very minimum,

   an issue of material fact exists. Swindlehurst has provided testimony

   and an expert disclosure, based on his actions taken following the wire,

   as well as based on information from Runnion’s own IT person, that the

   intrusion originated at Runnion rather than at Landale. SOF 27-28.

   Runnion has provided nothing to the contrary. This creates, at the very

   minimum, an issue of material fact on this issue.

                                   Conclusion

   Runnion entered into a form agreement with Landale for the sale of a

   crane. The agreement was silent on keeping the negotiations and

   communications confidential, but everyone agrees that keeping the

   confidentiality of negotiations is standard practice in the industry.

   Runnion permitted a third party to access the negotiations and redirect

   Landale’s wire transfer. Now, Runnion claims that the industry custom

   it admits exists does not apply to the transaction. There’s no basis for

   the Court to find otherwise, however, much less that there’s no issue of

   material fact. Runnion’s Motion for Summary Judgment should be

   denied.

   Wherefore, Landale respectfully requests that this Court deny Runnion’s

   Motion for Summary Judgment, and for such other relief as the Court

   deems proper under the circumstances.




                                        14
Case: 1:16-cv-07619 Document #: 94 Filed: 11/26/18 Page 15 of 15 PageID #:935



                                      Respectfully Submitted,

                                      /s/Michael D. Haeberle
    Date: November 26, 2018           Thomas E. Patterson (No. 3128587)
                                      Michael D. Haeberle (No. 6309164)
                                      Peter J. Evans (No. 6312759)
                                      Patterson Law Firm, LLC
                                      200 W. Monroe St., Suite 2025
                                      Chicago, IL 60606
                                      (312) 223-1699
                                      Fax: (312) 223-8549
                                      tpatterson@pattersonlawfirm.com
                                      mhaeberle@pattersonlawfirm.com
                                      pevans@pattersonlawfirm.com
                                      Attorneys for Plaintiff




                                        15
